DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered.  The amendments to the claims results in the 35 U.S.C 101 rejections being withdrawn.
The 35 U.S.C 102 rejections are withdrawn.  Additional prior art not previously on the record is used to reject the amended claims below under 35 U.S.C 103.  The new grounds of rejection is necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S Pre-Grant Publication 20170241269) hereinafter Jones in view of Veitch et al. (U.S Pre-Grant Publication 2019017123) hereinafter Veitch.
Regarding claim 1, Jones discloses:
A method of designing and manufacturing a modified aerofoil shape {[0001]}, the method comprising the steps of:
determining a plurality of resonant frequencies of a baseline aerofoil shape {[0008], [0025]; first and second natural frequencies are determined};
determining that one of the resonant frequencies falls within a predetermined range of frequencies {[0002], this is implicit in discussion of tuning, the predetermined range of frequencies may be, but is not limited to a natural frequency ± acceptable margin. Tuning is implicitly done when natural frequencies are too close to driving frequencies, MPEP 2144.01};
providing a plurality of aerofoil sections that are two dimensional and define the baseline aerofoil shape as a plurality of volumes {Figure 2, 2d aerofoil sections define the volumes (136), (132), and (128) of current blade (100); [0025]}; and
defining a modified aerofoil shape by displacing at least one of the plurality of aerofoil sections relative to its baseline position in the baseline aerofoil shape {Figure 2 (136) and (132) of modified blade (101) are shifted relative to (100); [0025];}
until one of the plurality of resonant frequencies previously falling within the range of frequencies is shifted outside the range of frequencies {[0027], frequency margin increased to sufficient}
manufacturing an aerofoil with the modified aerofoil shape {[0012], the modified aerofoil is made and incorporated into a gas turbine engine}.
Jones does not teach modifying the aerofoil shape by displacing at least one of the plurality of aerofoil sections relative to its baseline position in the baseline aerofoil shape, without changing a shape of the at least one of the plurality of aerofoil sections but changing a shape of an adjacent one of the plurality of volumes.
Veitch pertains to gas turbine engine airfoils.  Veitch teaches modifying the aerofoil shape by displacing at least one of the plurality of aerofoil sections relative to its baseline position in the baseline aerofoil shape {[0030], sweep angle displaces aerofoil sections relative to a baseline}, without changing a shape of the at least one of the plurality of aerofoil sections but changing a shape of an adjacent one of the plurality of volumes {[0030], sweep angle changes the stacking axis but does not change the individual 2D aerofoil sections; it will change the plurality of volumes}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a change in sweep angle as taught by Veitch to adjust the centroids of the blades of Jones.  One of ordinary skill in the art would be motivated to do so as one of ordinary skill in the art recognizes the tuning of a blade {Veitch [0003]} may be done in a variety of different, substitutable ways, such as those listed in Veitch [0030]}.
Regarding claim 2, Jones further discloses wherein the providing the plurality of aerofoil sections defining the baseline aerofoil shape comprises dividing the baseline aerofoil shape into a plurality of aerofoil sections {Figure 2 (100) is divided into volumes at 2d aerofoil sections represented by the dotted lines; [0025]}.
Regarding claim 3, Jones further discloses wherein one of the plurality of resonant frequencies previously falling within the range of frequencies is shifted past an upper limit of the predetermined range of frequencies {Figure 2 (L2) is increased, but based on [0025] it is understood that L2 could be decreased by shifting in the opposite direction; this will increase frequency based on [0015].  This results in increased margin [0027] by increasing the resonance frequency past the upper limit}.
Regarding claim 4, Jones further discloses wherein one of the plurality of resonant frequencies previously falling within the range of frequencies is shifted past a lower limit of the predetermined range of frequencies {Figure 2 (L2) is increased, this will decrease frequency based on [0015].  This results in increased margin [0027] by decreasing the resonance frequency past the lower limit}.	
Regarding claim 6, the combination of Jones and Veitch further teaches wherein at least one of the plurality of aerofoil sections is displaced relative its baseline position so as to vary its position along a chord-wise axis of the baseline aerofoil shape {Jones Figure 2 (136) and (132) are displaced at least partially in a chord-wise direction [0025]; Veitch [0030] sweep changes chord-wise position of the cross-sections}.
Regarding claim 7, Jones further discloses wherein the plurality of aerofoil sections comprises a stack of N two-dimensional slices equally spaced apart along a span of the baseline aerofoil shape {Jones discloses an airfoil that has a 3D geometry that comprises or “provides” a stack of two-dimensional slices that are equally spaced along the span}.  
Regarding claim 8, the combination of Jones and Veitch teaches the method according to claim 1.  Jones is silent regarding the explicit disclosure of:
wherein the step of displacing at least one of the plurality of aerofoil sections relative to its baseline position comprises displacing an aerofoil section equidistant between a hub and a tip of the baseline aerofoil shape.
Jones discloses displacing middle portion (132) in Figure 2 and paragraph [0025].  This middle portion does not explicitly disclose a range of spanwise positions and drawings are not evidence of precise proportions (MPEP 2125 II). However, MPEP 2125 II also states, “However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.”  The description of a “middle portion” and the depiction in Figure 2 suggests roughly the middle third of the airfoil spanwise is part of the middle portion.  This spanwise range overlaps the claimed equidistant spanwise location.  Therefore, based on the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displaced an airfoil section within the claimed spanwise range.  See MPEP 2144.05.
Regarding claim 11, the combination of Jones and Veitch teaches the method according to claim 1.  Jones is silent regarding the explicit disclosure of:
wherein the step of displacing at least one of the plurality of aerofoil sections relative to its baseline position comprises displacing an aerofoil section of the baseline aerofoil shape that is between 40-60% of a span of the aerofoil between a hub and a tip.
Jones discloses displacing middle portion (132) in Figure 2 and paragraph [0025].  This middle portion does not explicitly disclose a range of spanwise positions and drawings are not evidence of precise proportions (MPEP 2125 II). However, MPEP 2125 II also states, “However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.”  The description of a “middle portion” and the depiction in Figure 2 suggests roughly the middle third of the airfoil spanwise is part of the middle portion.  This spanwise range overlaps the claimed 40-60% span.  Therefore, based on the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displaced an airfoil section within the claimed spanwise range.  See MPEP 2144.05.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Veitch as applied to claim 8 above, and in further view of Tarquinio et al. (U.S Pre-Grant Publication 20200190984) hereinafter Tarquinio.
Regarding claim 9, the combination of Jones and Veitch teaches the method of claim 8, and discloses where the aerofoil section at the hub is not displaced, but is silent regarding where the aerofoil section at the tip is not displaced.
Tarquinio pertains to turbine airfoil.  Tarquinio teaches wherein the aerofoil section at the tip is not displaced {[0033] and [0042] describes similar blades (440a) and (440b) which have identical interfaces to be interchangeable; difference between the two blades is that (440b) has tuning applied described in [0034]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have not displaced the tip of the aerofoil section of the combination of Jones and Veitch as taught by Tarquinio.  One of ordinary skill in the art would be motivated to do so to be interchangeable with the previous design of the blade which conveniently limits the impact on other parts/analysis/design {Tarquinio [0042]}.  Note the portion (136) Of Jones is displaced, but this can be achieved without displacing the aerofoil section at the tip}.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Veitch as applied to claim 1 above, and in further view of Morris et al. (U.S Pre-Grant Publication 20140358500) hereinafter Morris.
Regarding claim 10, the combination of Jones and Veitch teaches the method of claim 1, but is silent regarding a non-transitory computer readable medium comprising instructions which, when executed by a processor, cause performance of a method in accordance with Claim 1.
Morris pertains to designing airfoils.  Morris teaches a non-transitory computer readable medium comprising instructions which, when executed by a processor, cause performance of a method involving resonance modes and airfoil geometry {[0019]-[0020]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use execute the method of claim 1 disclosed by Jones using a processor.  One of ordinary skill in the art would be motivated to do so as processors are well known to perform calculations well {Jones [0019]-[0020]}.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799